Arthur Markewich, J.
Petition (Civ. Prac. Act, art. 78) to review the determination of respondent Police Commissioner is dismissed. Petitioner pleaded guilty to the departmental *268charges and contends the punishment of dismissal to have heen more severe than the “ moonlighting ” charge warranted. But more was involved; it appears that part of the outside work was done during sick leave when, says the Police Surgeon, petitioner was under orders to stay home. The Commissioner was here presented with cause to exercise his powers, and this court may not interfere with his determination.